DETAILED ACTION
Claims 1-20 are pending for examination. Claims 13-20 were withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 62939475 filed on 11/22/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim falls outside the scope of patent-eligible subject matter at least because the claimed computer-readable recording medium in light of the supporting disclosure is broad enough to encompass transitory embodiments. “A computer readable medium” is detailed in the specification as signal which is not eligible subject matter under 35 U.S.C. 101. See MPEP 2106(I).  
Non-limiting examples of claims that are not directed to one of the statutory categories: i. transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, (Fed.Cir. 2007).
A broad but reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media in view of the ordinary and customary meaning of computer readable media, particularly See MPEP 2111.01

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, US 2019/0158835 A1 (Lee).

Regarding Claim 1, Lee discloses an image processing method, comprising: decoding reference picture(s) having corresponding reference format(s); determining prediction weight(s) for the reference picture(s) based on the corresponding reference format(s); resampling the decoded reference picture(s); and predicting a portion of a current image based on the resampled reference picture(s) and the prediction weight(s) (Lee [0179] – A weighted prediction parameter for the current block may be determined S1210. The weighted prediction parameter may be used to determine a weight to be applied to both reference pictures. As depicted in FIG. 13, a weight of 1-w may be applied to a prediction block generated based on a reference picture L0, and a weight of w may be applied to a prediction block generated based on a reference picture L1. Based on the weighted prediction parameters, the weight to be applied to each prediction block is determined S1220, and a weighted sum operation of a plurality of the prediction blocks is performed based on the determined weight to generate a final predicted block of the current block S1230; [0009] – Decoding a video signal according to the present invention may obtain a weighted prediction parameter of a current block, determine weights applying to a first prediction block generated based on a first reference picture and a second prediction block generated based on a second reference picture based on the weighted prediction parameter, and obtain a final prediction block of the current block based on a weighted sum of the first prediction block and the second prediction block).

Regarding Claim 2, Lee discloses the method of claim 1, wherein: the predicting is multihypothesis prediction with two reference pictures; and the prediction weights depend on the difference in format of the two reference pictures (Lee [0019] – Decoding a video signal according to the present invention, the weighted prediction parameter of the current block may be determined based on a temporal order difference between a current picture and the first reference picture and a temporal order difference between the current picture and the second reference picture).

With regard to claim 11, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 8. [Reference Lee further teaches a computer readable medium having instructions executed by a processor (Lee [0209])].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Chono, US 2017/0318293 A1 (Chono).

Regarding Claim 9, Lee discloses a system for image processing, comprising: a decoder for decoding reference pictures having corresponding reference format(s); a resampler for resampling reference pictures; a controller for prediction weight(s) for the reference picture(s) based on the corresponding reference format(s); and a predictor for predicting a current image based on the resampled reference pictures and the prediction weights (Lee [0179] – A weighted prediction parameter for the current block may be determined S1210. The weighted prediction parameter may be used to determine a weight to be applied to both reference pictures. As depicted in FIG. 13, a weight of 1-w may be applied to a prediction block generated based on a reference picture L0, and a weight of w may be applied to a prediction block generated based on a reference picture L1. Based on the weighted prediction parameters, the weight to be applied to each prediction block is determined S1220, and a weighted sum operation of a plurality of the prediction blocks is performed based on the determined weight to generate a final predicted block of the current block S1230; [0009] – Decoding a video signal according to the present invention may obtain a weighted prediction parameter of a current block, determine weights applying to a first prediction block generated based on a first reference picture and a second prediction block generated based on a second reference picture based on the weighted prediction parameter, and obtain a final prediction block of the current block based on a weighted sum of the first prediction block and the second prediction block).
However, Lee does not explicitly disclose a reference picture buffer storing the decoded reference pictures.
Chono teaches a reference picture buffer storing the decoded reference pictures (Chono [0043] – The buffer 209 stores images, which have been decoded in the past, as reference images).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lee to have a reference picture buffer that stores decoded reference pictures, as taught by Chono. One would be motivated as the buffer provides a storage space for the reference images in the event they need to be used.

Allowable Subject Matter
Claims 3-8, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/              Examiner, Art Unit 2483